DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Tittle
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim 23 is directly to a power converter, and not suggest as in the title.
The following title is suggested: ELECTRONIC CIRCUIT, POWER CONVERTER, AND METHOD FOR PRODUCING AN ELECTRONIC CIRCUIT.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 19-23, and 26 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Miyakoshi (U.S. 2016/0365307) hereafter Miyakoshi.
As to claims 14, 23, Miyakoshi discloses a power converter (para-0003+) comprising: an electronic circuit (100) as shown in figures 1A-1B, comprising:
a first circuit carrier (20) having a first via (not label, the via where the pins 31a go through, hereafter called V1) and a second via (not label, the via where the pins 33a go through, hereafter called V2), a second circuit carrier (10a), and a third circuit carrier (10b);
a power-electronic first semiconductor component (1a, para-0039) having an upper side that lies against an underside of the first circuit carrier (20) and an underside which lies against an upper side of the second circuit carrier (10a);
with the first via (V1) electrically connecting the upper side of the first semiconductor component (1a) to a first conductor path (23) of the first circuit carrier (20);
with the second via (V2) electrically connecting a first connection element (32a or 33a) arranged between the underside of the first circuit carrier (20) and the upper side of the second circuit carrier (10a) to a second conductor path (22) of the first circuit carrier, the first connection element (32a or 33a) forming an integral connection between the upper side of the second circuit carrier and the underside of the first circuit carrier:
and a second semiconductor component (1b) having an upper side that lies against the underside of the first circuit carrier (10a) and is electrically connected to the first conductor path or to the second conductor path, and an underside that lies against an upper side of the third circuit carrier (10b);
wherein a lateral thermal expansion coefficient of the first circuit carrier (the CTE of the PWB 20 made from fiber glass, > 5.4x10-6/K is greater than lateral thermal expansion coefficients of the second and third circuit carriers (DCB-10a, 10b, the insulation boards 10a, 10b, para-0043 made from ceramic or ALNi, or SiNi having CTE around 3x10-6/K).
	As to claim 26, Miyakoshi discloses a method for producing an electronic circuit (100) as shown in figure 1A-1B comprising:
providing first, second, and third circuit carriers (20, 10a, 10b), wherein the CTE of the first carrier (20) is greater than the second and third carriers (10a, 10b), (the CTE of the PWB 20 made from fiber glass, > 5.4x10-6/K is greater than lateral thermal expansion coefficients of the second and third circuit carriers (DCB-10a, 10b, the insulation boards 10a, 10b, para-0043 made from ceramic or ALNi, or SiNi having CTE around 3x10-6/K);
	attaching a power-electronic first semiconductor component (1a, para-0039) to the second carrier (10a) by chip bonding (para-0023);
attaching a second semiconductor component (1b) to the second carrier (10a) by chip bonding;
	placing a first connecting element (32a or 33a) on the first carrier (20) or on the second carrier (10a);
	integrally connecting the first connecting element (32a or 33a) to the first and second carriers (20, 10a) such that the first element (32a, 33a) is electrically connected to a second conductive path (22) of the first carrier (20) by a second via (V2) of the first carrier (20); and 
	attaching the first and second semiconductor components (1a, 1b) to the first carrier (20) by chip bonding such that an upper side of the first component (1a) is connected to a first path (23) of the first carrier by a first via (V1), and upper side of the second component (1b) is electrically connected to the second path (22).
As to claim 15, Miyakoshi discloses the first circuit carrier (20) has a third via (not label, the via where the pins 31b go through, hereafter called V3) that electrically connects the upper side of the second semiconductor component (1b) to the second conductor path (22).
As to claim 16, Miyakoshi discloses the first circuit carrier (20) has a fourth via (not label, the via where the pins 33b go through, hereafter called V4) that electrically connects a second connection element (33b) disposed between the underside of the first circuit carrier (20) and the upper side of the third circuit carrier (10b) to the first conductor path or to a third conductor path of the first circuit carrier, with the second connection element (33b) forming an integral connection between the upper side of the third circuit carrier and the underside of the first circuit carrier.
As to claim 19, Miyakoshi discloses the first semiconductor component (1a) or the second semiconductor component are embodied as power-electronic switching elements (CMOS transistor).
As to claim 20, Miyakoshi discloses the first semiconductor component (1a) and the second semiconductor component (1b) are interconnected by the first circuit carrier to form a half-bridge circuit or part of another bridge circuit,
As to claim 21, Miyakoshi discloses the second circuit carrier (10a) comprises a first electrically conductive layer (12a1) forming the upper side of the second circuit carrier, and an electrically Insulating layer (11a) disposed on a side of the first electrically conductive layer that faces away from the first circuit carrier.
As to claim 22, Miyakoshi discloses the second circuit carrier (10a) comprises a second electrically conductive layer (13a) disposed on a side of the electrically insulating layer that faces away from the first electrically conductive layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi in view of Nonaka (U.S. 2017/0236782).
Regarding claim 17, Miyakoshi discloses all of the limitations of claimed invention except for a heat sink, with the second circuit carrier being arranged on the heat sink.
Nonaka teaches a semiconductor module (10) as shown in figures 1A-1B comprising a heat sink (27b), with the second circuit carrier (22) being arranged on the heat sink.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Nanako employed in the electronic circuit of Miyakoshi in order to provide heat dissipation structure.



Allowable Subject Matter
Claims 18, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848